Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/9/2020.  Claims 1, 21 & 25 have been amended.  Claims 26- 98 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claim(s) 1- 25 are pending.  
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. In substance applicant’s representative argues that neither Sasaki nor Kosaka teach and/or disclose (A) two pedal devices mounted on the support frame and (B) the support frame is an integral structure rotatably connected to the two pedal devices, the two pedal devices swaying with respect to the support frame about an axis of the support frame”.
In response to (A), the examiner respectfully disagrees; furthermore it appears that applicant’s representative is arguing against the references individually. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner would like to point out that the claims employ broad language and as such the examiner reserves the right to interpret them broadly.  The term “pedal device” is interpreted to mean a foot operated control mechanism that supplies power to move a vehicle (i.e., in this case Sasaki’s PMP). Additionally, as can be clearly seen from figure 1 of Sasaki that said pedal is at the top portion of the support frame—for standing and supplying the force for moving/driving the PMPs.  Kosaka was utilized to disclose that there are two step plates (equivalent to the  two pedals)—see at 
In response to (B), the examiner respectfully disagrees. As can be clearly seen from Kosaka’s disclosure the two step plates are part of the whole support frame and they allow the user to sway about side to side relative to the support frame (see at least fig. 2, 4-5, 9-10 & 12). As such the examiner contends that both Sasaki and Kosaka read on the instantly contested limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (“Steering Control of the Personal Riding-type Wheeled Mobile Platform (PMP)”) in view of Kosaka (US 2012/0035809 A1).
As per claim 1, Sasaki discloses: a human-machine interaction somatosensory vehicle, comprising:
a vehicle body (see at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7); and
two wheels mounted on the vehicle body, wherein the two wheels rotate around the vehicle body in a radial direction (see at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7), wherein the vehicle body further includes (see at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7):
a support frame (see at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7);
pedal device mounted on the support frame (see at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7);
a controller (see at least fig. 1-12 and in particular fig. 1-5 & 7); and
(see at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7).  
Sasaki discloses the invention as detailed above.
However, Sasaki does not appear to explicitly disclose where there are two pedals mounted on the support frame and wherein the two pedal devices swaying with respect to the support frame about an axis of the support frame. 
Nevertheless, the use of a dual pedal systems mounted on the support frame and wherein the two pedal devices swaying with respect to the support frame about an axis of the support frame is well known in the art, as is evident by Kosaka (see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).  
One of ordinary skill in the art would have been motivate prior to the effective filing date of the given invention to combine Kosaka’s dual pedal platform with those of Sasaki’s in order to form a more user friendly system (i.e., increasing comfort etc.). 
Motivation for combining Sasaki with Kosaka comes from knowledge well known in the art.  

Both Sasaki and Kosaka disclose claim 2: wherein each of the first position sensors includes two sensing component regions located at two portions of the pedal foot board; and each of the first position sensors detects stress information of the two positions of the pedal foot board through the two sensing component regions to generate the stress information of the two pedal devices (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 3: wherein each of the two sensing component regions includes a first force receiving portion and a second force receiving portion, wherein the first force receiving portion of each of the sensing component regions abuts one of the support frame and the pedal foot board; and the second force receiving portion abuts the other one of the support frame and the pedal foot board (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 4: wherein the first position sensor includes a front end, a rear end, and a connect portion connecting the front end and the rear end; and each of the front end and the rear end includes the first force receiving portion, the second force receiving portion, and the sensing component region located between the first force receiving portion and the second force receiving portion (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 5: wherein a first gap is configured between the pedal foot board and the sensing component region (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).

Both Sasaki and Kosaka disclose claim 6: wherein a bottom surface of the one of the first force receiving portion or the second force receiving portion that abuts the pedal foot board is suspended (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 7: wherein each of the two pedal devices further includes a sensor holder mounted on the support frame; and the one of the first force receiving portion or the second force receiving portion that abuts the support frame abuts the support frame via the sensor holder (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 8: wherein the first force receiving portion abuts the pedal foot board; the second force receiving portion abuts the sensor holder; and the bottom surface of the first force receiving portion is suspended (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 9: wherein a second gap is configured between the sensor holder and the sensing component region (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).

Both Sasaki and Kosaka disclose claim 10: wherein the bottom surface of each of the two pedal devices is recessed upward to accommodate a part of the support frame (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 11: wherein a guiding rail having a concave portion is mounted on thePreliminary Amendment Attorney Docket No.: 20712-0001US00 Application No.: Not yet assigned Page 5 of 11 support frame; and one or more pedal device fixing brackets are inserted into the guiding rail to mount and hold the two pedal devices (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 12: wherein the guiding rail that the one or more pedal device fixing brackets inserted into includes either an integral guiding rail or two separate guiding rails on two sides of the vehicle respectively (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 13: wherein the pedal device fixing bracket includes: an insertion part horizontally inserted into the guiding rail; and an installation part extending out of the guiding rail configured to mount and hold the two pedal devices (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).

Both Sasaki and Kosaka disclose claim 14: wherein a wheel shaft is mounted between the wheel and the vehicle body; the wheel is rotatably connected to the vehicle body through the wheel shaft; and a center of gravity of the vehicle body is lower than a center of gravity of the wheel shaft (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 15: wherein one end of the wheel shaft is connected to the wheel and the other end of the wheel shaft is connected to a wheel shaft fixation board that isPreliminary Amendment Attorney Docket No.: 20712-0001US00 Application No.: Not yet assigned Page 6 of 11 mounted on the vehicle body (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 16: wherein a motor holder matching with the wheel shaft fixation board is mounted on a side of the support frame; and a center of gravity of the motor holder is lower than the center of gravity of the wheel shaft (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 17: wherein a receiving chamber matching with the motor holder is mounted on the support frame; and the motor holder includes: a plug end, configured to direct the motor holder to be plugged in the receiving chamber; and a cap portion connected to the plug end, (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 18: wherein a connection component is placed in the human-machine interaction somatosensory vehicle, the connection component including a power source connection component, a Hall connection component, and a temperature connection component configured to transmit temperature signals (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 19: wherein the power source is placed in the support frame, the power source including a temperature sensor configured to monitor an internalPreliminary Amendment Attorney Docket No.: 20712-0001US00 Application No.: Not yet assigned Page 7 of 11 temperature of the power source; and the temperature connection component is connected to the temperature sensor (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 20: wherein a wheel cap is mounted on an outer side of each of the two wheels and anti-collision rubber is mounted on the wheel cap (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 21: A human-machine interaction somatosensory vehicle, comprising: a vehicle body; and two wheels mounted on the vehicle body, wherein the two wheels rotate around the vehicle body in a radial direction, wherein the vehicle body further includes: a support frame; two pedal devices mounted on the support frame; a main control board positioned horizontally in the support frame; and a driving device configured to drive the two wheels, wherein the support frame is an integral structure rotatably connected to the two pedal devices; the two pedal devices each includes a pedal foot board and a first position sensor, wherein the first position sensor is mounted between the pedal foot board and the support frame, and configured to detect stress information of the pedal device; and the main control board is configured to control the driving device to drive the two wheels to move or turn based on the stress information of Preliminary Amendmentthe pedal devices (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 22: wherein a power source is placed in the support frame; and a battery docking interface is mounted on the main control board, wherein the battery docking interface is electrically connected to the power source (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 23: wherein supporting ribs configured to support the main control board are mounted on front and rear sides of the power source; and between the supporting ribs, a groove is formed between the main control board and the power source (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 24: wherein an external docking interface is mounted on left and right sides of the main control board, wherein the external docking interface is configured to electrically connect to at least one of the two driving devices on both sides in entirety or the first position sensor (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Both Sasaki and Kosaka disclose claim 25: A human-machine interaction somatosensory vehicle, comprising: a vehicle body; two wheels mounted on the vehicle body, wherein the two wheels rotate around the vehicle body in a radial direction; and a connection component including a power source connection component, a Hall connection component, and a temperature connection component, configured to transmit a temperature signal;  Preliminary Amendment Attorney Docket No.: 20712-0001US00 Application No.: Not yet assigned Page 9 of 11 wherein the vehicle body further includes: a support frame; two pedal devices mounted on the support frame; a controller; a driving device configured to drive the two wheels; and a wheel shaft mounted between the two wheels and the vehicle body, wherein the support frame is an integral structure rotatably connected to the two pedal devices; the two pedal devices each includes a pedal foot board and a first position sensor, wherein the first position sensor is mounted between the pedal foot board and the support frame, and configured to detect stress information of the pedal device; the controller is configured to control the driving device to drive the two wheels to move or turn based on the stress information of the pedal devices; the two wheels are rotatably connected to the vehicle body via the wheel shaft; the driving device is placed in the two (see Sasaki at least fig. 1-12 and in particular fig. 1, 2, 4-5 & 7 and see Kosaka at least fig. 1-13 and in particular fig. 1, 4-5, 9-10 & 12).
	Motivation for combining Sasaki with Kosaka, in the instant claim, is the same as that in claim 1 above.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663